       Case: 3:19-cv-00674-bbc Document #: 37 Filed: 07/16/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
DEMARIO JACKSON,
                                                                ORDER
                           Plaintiff,
                                                             19-cv-674-bbc
              v.

SANDY MCARDLE, GARY BOUGHTON
and JOHN DOE(S),

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Demario Jackson, who is incarcerated at the Wisconsin Secure

Program Facility, is proceeding on Eighth Amendment and state law negligence claims that

defendants Sandy McArdle and John Doe(s) failed to provide him with adequate pain

medication for his gynecomastia. Dkt. #7. On March 26, 2020, I named the warden of the

Wisconsin Secure Program Facility, Gary Boughton, as a nominal defendant to accomplish

service on the Doe defendants and allow plaintiff to conduct discovery regarding their

identities. Dkt. #21. Plaintiff has now identified the Doe defendants and seeks to amend

his complaint accordingly. Dkt. #36.

       Plaintiff’s request to amend his complaint to identify Dr. Ryan Holzmacher, Dr. Scott

Hoftiezer, Dr. Gina Buono and Dr. Kelly O’Brien as the Doe defendants will be granted, and

these individuals will be added as defendants in this case. Pursuant to the text only order

entered on June 19, 2020, dkt. #33, the newly-named defendants shall have 21 days from

the date of this order to file a responsive pleading and to file any challenge to plaintiff’s

exhaustion of administrative remedies. Defendant Boughton will be dismissed.



                                             1
       Case: 3:19-cv-00674-bbc Document #: 37 Filed: 07/16/20 Page 2 of 2




                                          ORDER

       IT IS ORDERED that:

       1. Plaintiff Demario Jackson’s request to amend his complaint to name Dr. Ryan

Holzmacher, Dr. Scott Hoftiezer, Dr. Gina Buono and Dr. Kelly O’Brien as the Doe

defendants in this case, dkt. #36, is GRANTED. The clerk of court shall amend the caption

accordingly.

       2. Defendants Holzmacher, Hoftiezer, Buono and O’Brien will have 21 days from

the date of this order in which to answer or otherwise plead to plaintiff’s complaint and to

file any challenge to plaintiff’s exhaustion of administrative remedies.

       3. Defendant Gary Boughton is DISMISSED.

       Entered this 16th day of July, 2020.

                                                  BY THE COURT:

                                                  /s/
                                                  __________________________
                                                  BARBARA B. CRABB
                                                  District Judge




                                              2
